Citation Nr: 0000410	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-34 077A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' November 1997 decision denying 
entitlement to recognition of the moving party as a veteran 
for purposes of Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a November 1997 
Board decision.


FINDINGS OF FACT

1.  In November 1997, the Board issued a decision in which it 
concluded that the moving party was not a veteran of active 
military, naval or air service and did not have recognized 
service with the Armed Forces of the United States so as to 
be eligible for Department of Veterans Affairs (VA) benefits.

2.  The Board's decision of November 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's November 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an affidavit dated in March 1946, the moving party 
reported that she had served in the guerrillas between 
October 1943 and January 1946.  In August 1984, the U.S. Army 
determined that the moving party had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the United States Armed Forces.

The record before the Board in November 1997 included an 
April 1985 certification from the Philippine Veterans Affairs 
Office to the effect that the moving party was a veteran of 
World War II/Philippine Revolution with the 68th Infantry and 
a February 1993 certification signed by a Philippine Army 
Assistant Adjutant General, to the effect that the moving 
party served as a "civilian/grlla." from October 1943 to 
January 1946.

In June 1994, the U.S. Army stated that additional evidence 
submitted was insufficient to warrant a change in the August 
1984 certification that the moving party had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the United States 
Armed Forces.

In July 1997, the U.S. Army again reported that, despite 
checking on variations on the moving party's name, their 
records failed to warrant a change in the August 1984 
determination that the moving party had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the United States 
Armed Forces.  

In November 1997, the Board, citing the U.S. Court of Appeals 
for Veterans Claims (Court) decision in Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992), noted that the VA is prohibited 
from finding, on any basis other than a service department 
document which the VA believes to be authentic and accurate, 
or service department verification, that a particular 
individual served in the U.S. Armed Forces.  Service 
department findings, therefore, are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Consequently, the Board determined that a U.S. Army 
determination that the moving party did not serve as a member 
of either the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the U.S. Armed 
Forces, are binding upon the Board.  Accordingly, citing 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the Board found 
that the claim of entitlement to eligibility for VA benefits 
based on recognized military service lacks legal merit and 
must therefore be denied. 

In December 1997, the moving party sought reconsideration of 
the Board's November 1997 determination.  Reconsideration of 
this determination was denied in February 1998.  In May 1999, 
the moving party requested revision of the Board's November 
1997 decision based on CUE.  It was noted that the text of 
her motion for "reconsideration" would follow.  The moving 
party submitted no additional evidence or argument.  

In September 1999, the Board wrote to the moving party to 
clarify her desires as to representation.  The Board also 
provided the moving party with another copy of the rules and 
regulation concerning CUE motions.  She was informed that she 
had 90 days to respond, and that if she did not respond, the 
Board would assume she did not desire representation and that 
she desired to have the Board proceed with CUE review.  No 
response has been received from the moving party.

Analysis

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
Pursuant to § 20.1404(b), the motion alleging clear and 
unmistakable error in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  Examples of situations that are not clear 
and unmistakable error include, but are not limited to, a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 1403(d)(3).

In this case, the moving party has totally failed to provide 
any basis for her conclusion that the Board's November 1997 
decision is clearly and unmistakably erroneous.  As stated by 
the Court, for clear and unmistakable error to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the vigorous nature of the concept of clear and 
unmistakable error.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
November 1997 decision by the Board.  The moving party 
maintains that she served on active duty during World War II, 
and that the evidence she has submitted proves this 
allegation.  However, there are no specific contentions of 
error of fact or law in the decision in question.  In fact, 
the contention amounts to a disagreement with the outcome of 
this decision.  She has not set forth any basis for a finding 
of error or any indication why the result of this decision 
would have been different but for an alleged error.  
Accordingly, in the absence of any additional allegations, 
the motion is denied.



ORDER

The motion for revision of the November 1997 Board decision 
on the grounds of clear and unmistakable error is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


